DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-13, 15-16, 22, and 24-29 are allowed.
The claimed limitations "a third spacer that includes one or more buoyancy cutouts configured to provide buoyancy to the seismic streamer, wherein the third spacer is not configured to house any of the plurality of sensors; and wherein at least one of the first and second spacers includes at least one buoyancy cutout configured to provide positive buoyancy to the seismic streamer" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Guizelin (20180372895), teaches an outer sheath that forms an interior region of the seismic streamer, wherein a portion of the interior region is filled with a gel or liquid; at least one stress member placed off-center in the interior region; a plurality of sensors, including: a pressure sensor and a two-axis motion sensor; and a plurality of spacers mounted along the at least one stress member, wherein the plurality of spacers includes: a first spacer that is configured to house the pressure sensor such that the pressure sensor is positioned proximate to a center of the interior region of the seismic streamer; and a second spacer that is configured to house the two-axis motion sensor such that the two-axis motion sensor is positioned proximate to the center of the interior region of the seismic streamer.  Another piece of prior art, Sudow (9874647), teaches a plurality of tilt 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645